DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 13, 18-19 and 21-37 are pending. 
Claims 13, 18-19 and 37 have been examined.
Claims 21-36 are withdrawn from consideration as drawn to a non-elected invention.
Claims 13 and 18 have been amended in the response filed 11/28/2022.
New claim 37 was added in the response filed 11/28/2022. 
Claims 21-36 are withdrawn from consideration as drawn to a non-elected invention.
	The rejection of Claims 13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement set forth in the non-final office action dated  7/27/2022 is withdrawn due to the amendments filed in the response dated 11/28/2022.

	Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any container as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 13, 18-19 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim 13 and 18 phrase “the container configured to contain the produced steam at an upper pressure that is at least a nominal pressure of 1500 psi”. There is no teaching or suggestion to provide a container configured to contain any produced steam at any pressure. In fact [0111]. [0117] and [0118] all teach that the container is configured to release steam. 
Claim 18 recites “providing a chamber configured to hold a manganese dioxide catalyst”. There is no support in the specification as originally filed for holding manganese dioxide catalyst in a chamber. “chamber” only appears twice in the specification, both referring to the first and second “conduits” or “coupling” mechanism; see [0103] and [0110]. 
The claim 13 and 18 phrase: “is at or less than 64.7” is new matter. Applicants only support is “about 64.7”. This does not support a range of 0 to 64.7.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18-19 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 recite “primarily”  (claim 13 recites this twice, in two different contexts). The metes and bounds of the claim cannot be ascertained because values attached to primarily are not clear. The term or similar description does not appear in the specification. The term may be defined as follows: for the most part; mainly. Does this mean greater than 50%. The Examiner cannot be sure. 
Claims 13 and 18 recite the term “nominal”. The Examiner has no idea how this affects the claim or its metes and bounds. The term does not appear in the specification and the dictionary definition does not add any clarity. 

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18-19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hobson et al. US PG PUB 2008/0053065 (Hobson) in view of Wilen et al. US PG PUB 20080087434 (Willen) and Hujsak US Patent No. 3,235,006 (Hujsak).

Claim 13.
Hobson teaches:
A method of manufacturing an apparatus for producing steam generated by decomposition of a liquid hydrogen peroxide solution,: FIG 5 and 6; [0006] decomposition of hydrogen peroxide by use of an appropriate catalyst generates ... steam;
the method comprising providing a ..... catalyst container having one or more bodies within, the one or more bodies comprising.... for decomposing the liquid hydrogen peroxide solution into oxygen and steam in response to contact with the .... catalyst to produce the steam at the one or more bodies comprising the manganese dioxide catalyst, see claim 1; FIG 1 shows catalyst engine 10 having stacked catalyst elements 24 (the one or more bodies, or catalyst bodies); housing element 12 and 10 a catalyst engine; may fairly be said to meet the catalyst container limitation; FIG 5, 10 a catalyst engine, see [0020] to [0021]; additionally, [0021] teaches “Surrounding the cylinder 18 (a catalyst container) within the engine's central bore 14 are a series of stacked catalyst elements 24 (catalyst bodies). As seen in FIG. 4, each of the catalyst elements 24 is preferably ring-shaped, and are thus stackable within the central bore 14, fitting between the housing wall and the perforated cylinder 18.”
wherein the steam is produced by the decomposition of the liquid hydrogen peroxide solution into oxygen and steam in response to contact with manganese dioxide of the manganese dioxide catalyst and not primarily by combustion; Hobson does not mention combustion at all; 
providing a liquid hydrogen peroxide source configured to contain the liquid hydrogen peroxide solution, FIG 6, 54 H2O2 tank;
providing a first coupling configured to provide a first fluid communication pathway between the liquid hydrogen peroxide source and the catalyst container; a first coupling configured to provide a first fluid communication pathway between the liquid hydrogen peroxide source and the catalyst;  [0011] having a central pathway into which concentrated hydrogen peroxide is introduced; FIG 5, 48, [0023]; FIG 6, 55, [0030];
 and providing a second coupling configured to provide a second fluid communication pathway from the catalyst container, wherein the second fluid communication pathway communicates steam from the catalyst container, a second coupling configured to provide a second fluid communication pathway between the catalyst and the geologic formation wherein the second communication pathway communicates steam to the geologic formation, FIG 5, [0011] teaches exit venturi for removing steam form catalyst container 10 or 24 see FIG 1, and [0020]-[0021].
Hobson teaches “use of an appropriate catalyst generates a high temperature mixture of oxygen and water in the form of water vapor or steam, and the injection of such a mixture into a well has found some measure of commercial value”, see [0006]. Hobson is not specific as to what catalyst. 
Hobson does not disclose a manganese dioxide catalyst. 
Willen teaches that it is known to use a variety of catalysts to convert H2O2 to steam including manganese dioxide, see [0066].
Because it is known to catalytically convert H2O2 to steam as taught by Hobson and Wilen teaches that manganese dioxide is a known catalyst suitable for such conversions, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose manganese dioxide as a suitable catalyst with a high expectation of suitable results.
Hobson does not disclose any concentration of H2O2 for the decomposition.  Hobson cites as background prior art US Patent No. 3,235,006 to Hujsak, dated 1966 (40 years prior to Hobson). Hujsak teaches (and Hobson discloses that Hujsak teaches) the catalytic decomposition of H2O2 to make steam for supplying heat to a formation, see abstract. Hujsak teaches to use about 50 percent H2O2 to avoid the dangerous explosive dangers that 75 % H2O2 carries with it, col. 2, lines 8-12. Hujsak also teaches “For example, although I generally prefer to use materials such as hydrogen peroxide in strengths of from about 40 to about 60 percent,”. Based on the teachings of Hujsak it is known that the self-heat concentration of H2O2 is about 70 weight percent and that it is known that using concentrations above that amount carries with it explosive dangers.
Hobson does not teach:
the liquid hydrogen peroxide solution having a concentration below a self-heat concentration of the liquid hydrogen peroxide solution is at or less than 64.7 weight percent. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant's effective filing date to modify Hobson and use a H2O2 composition below is at or less than 64.7 weight percent and/or the self-heat concentration because using concentrations above this amount creates explosive dangers. 
Hobson teaches at [0011] and [0022] that there are high pressure products exhausting from engine container 10, ; 
Hobson does not disclose
the container configured to contain the produced steam at an upper pressure that is at least a nominal pressure of 1500 psi.
It would have been obvious to one having ordinary skill in the art to modify the container of Hobson to contain any specific pressure generated during the reaction of the peroxide because Hobson recognizes the need to measure the decomposition product pressure and to provide an exit venturi for said pressure (steam) therefore the specific value of 1500 psi is a matter of routine construction of an appropriate container. 
 
Claim 18.
Hobson teaches: 
A method of manufacturing an apparatus for producing steam generated by decomposition of a liquid hydrogen peroxide solution, the method comprising: FIG 5 and 6; [0006] decomposition of hydrogen peroxide by use of an appropriate catalyst generates ... steam;
providing a container configured to hold a body comprising..... a catalyst for decomposing the liquid hydrogen peroxide solution into oxygen and steam; see claim 1; FIG 1 shows catalyst engine 10 having stacked catalyst elements 24 (the one or more bodies, or catalyst bodies); housing element 12 and 10 a catalyst engine; may fairly be said to meet the catalyst container limitation; FIG 5, 10 a catalyst engine, see [0020] to [0021]; additionally, [0021] teaches “Surrounding the cylinder 18 (a catalyst container) within the engine's central bore 14 are a series of stacked catalyst elements 24 (catalyst bodies). As seen in FIG. 4, each of the catalyst elements 24 is preferably ring-shaped, and are thus stackable within the central bore 14, fitting between the housing wall and the perforated cylinder 18;
providing a liquid hydrogen peroxide source configured to contain the liquid hydrogen peroxide solution, FIG 6, 54 H2O2 tank; 
providing a first coupling connecting the liquid hydrogen peroxide source to the container and configured to provide a first fluid communication pathway between the liquid hydrogen peroxide source and the container configured to hold the body; a first coupling configured to provide a first fluid communication pathway between the liquid hydrogen peroxide source and the catalyst;  [0011] having a central pathway into which concentrated hydrogen peroxide is introduced; FIG 5, 48, [0023]; FIG 6, 55, [0030];
and providing a second coupling connecting to the container and providing a second fluid communication pathway from the body, a second coupling configured to provide a second fluid communication pathway between the catalyst and the geologic formation wherein the second communication pathway communicates steam to the geologic formation, FIG 5, [0011] teaches exit venturi. 
Hobson teaches “use of an appropriate catalyst generates a high temperature mixture of oxygen and water in the form of water vapor or steam, and the injection of such a mixture into a well has found some measure of commercial value”, see [0006]. Hobson is not specific as to what catalyst. 
Hobson does not disclose a manganese dioxide catalyst. 
Willen teaches that it is known to use a variety of catalysts to convert H2O2 to steam including manganese dioxide, see [0066].
Because it is known to catalytically convert H2O2 to steam as taught by Hobson and Wilen teaches that manganese dioxide is a known catalyst suitable for such conversions, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose manganese dioxide as a suitable catalyst with a high expectation of suitable results.
Hobson does not disclose any concentration of H2O2 for the decomposition.  Hobson cites as background prior art US Patent No. 3,235,006 to Hujsak, dated 1966 (40 years prior to Hobson). Hujsak teaches (and Hobson discloses that Hujsak teaches) the catalytic decomposition of H2O2 to make steam for supplying heat to a formation, see abstract. Hujsak teaches to use about 50 percent H2O2 to avoid the dangerous explosive dangers that 75 % H2O2 carries with it, col. 2, lines 8-12. Based on the teachings of Hujsak it is known that the self-heat concentration of H2O2 is about 70 weight percent and that it is known that using concentrations above that amount carries with it explosive dangers.
Hobson does not teach:
the liquid hydrogen peroxide solution having a concentration below a self-heat concentration of the liquid hydrogen peroxide solution is at or less than 64.7 weight percent. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant's effective filing date to modify Hobson and use a H2O2 composition at or less than 64.7 weight percent and/or the self-heat concentration because using concentrations above this amount creates explosive dangers. 
Hobson teaches at [0011] and [0022] that there are high pressure products exhausting from engine container 10, ; 
Hobson does not disclose
the container configured to contain the produced steam at an upper pressure that is at least a nominal pressure of 1500 psi.
It would have been obvious to one having ordinary skill in the art to modify the container of Hobson to contain any specific pressure generated during the reaction of the peroxide because Hobson recognizes the need to measure the decomposition product pressure and to provide an exit venturi for said pressure (steam) therefore the specific value of 1500 psi is a matter of routine construction of an appropriate container. 


Claim 19.
Hobson teaches:
wherein the second coupling is provided to connect the chamber to a steam applicator; [0023] teaches FIG 5; transporting the steam to “other facility as appropriate”, and the abstract teaches using the steam as pipeline cleaning and maintenance aid; which would naturally require the use of a “steam applicator”. Applicant has not defined the structure of a steam applicator so any structure would meet the claim limitation. 

Claim 37.
Hobson teaches:
wherein the one or more bodies comprising the manganese dioxide catalyst includes a plurality of bodies; see claim 1; [0021] teaches “Surrounding the cylinder 18 (a catalyst container) within the engine's central bore 14 are a series of stacked catalyst elements 24 (catalyst bodies). As seen in FIG. 4, each of the catalyst elements 24 is preferably ring-shaped, and are thus stackable within the central bore 14, fitting between the housing wall and the perforated cylinder 18”.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.  Applicant argues that manufacturing steam using the catalytic decomposition of hydrogen peroxide below the self heat temperature would not have been obvious. The rejection provides adequate motivation; one does not want to blow up the manufacturing facility. Applicant has not responded to this argument.  Applicant in fact argues Hobson manufactures above the self heat temperature but provides only opinion on this issue. 
Applicant attacks the Willin reference bought in to show that manganese dioxide catalysts are useful. Applicant argues one of ordinary skill in the art would not have considered using Willin because Willin does not teach running the reaction at below the self heat temperature. The Examiner respectfully disagrees with this logic and analysis. Willin modifies Hobson, not the claims. 
Applicant attacks Hujsak and argues that this cannot teach “below the self heat temperature” of peroxide, because allegedly Hujsak is done at wellbore temperature. This is not relevant. Applicant’s use of the term “self -heat” does not change the value Applicant has claimed, is at or less than 64.7.  Hobson, through Hujsak clearly teaches to use a concentration of H2O2 between 40 and 60 percent for the purpose of avoiding explosions. This is adequate motivation.  Applicant’s attempt to distinguish by correctly acknowledging that the decomposition occurs at wellbore temperatures is not relevant to the concentration of the H2O2 that is used. It is just a confusion of the issue. The prior art is clear that the concentration of hydrogen peroxide should be at a certain range overlapping Applicant’s claims. Again, this simple fact was acknowledged in or before 60 years ago. 

 Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1) US 2010/0294493 teaches methods and apparatus to generate steam for thermal stimulation of formations comprising the catalytic (MnO2) decomposition of hydrogen peroxide to generate steam. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						 
/CHARLES R NOLD/Examiner, Art Unit 3674